Citation Nr: 1232351	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  09-09 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for Bowen's disease (solar or actinic keratosis).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 1965. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim of entitlement to service connection for Bowen's disease (solar or actinic keratosis).

The Veteran appeared at the RO to present oral testimony in support of his claim at a hearing conducted before a Decision Review Officer (DRO) in August 2008.  He subsequently appeared with his representative at a March 2011 hearing at the RO conducted before the undersigned traveling Veterans Law Judge.  Transcripts of both hearing have been obtained and associated with the Veteran's claims file for the Board's review and consideration.

In June 2011 and October 2011, the Board remanded the case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for additional evidentiary and procedural development.  Following the most recent remand, the denial of the claim for service connection for Bowen's disease (solar or actinic keratosis) was confirmed in a July 2012 supplemental statement of the case.  The case was returned to the Board in August 2012 and the Veteran now continues his appeal.


FINDING OF FACT

A chronic skin disorder, claimed as Bowen's disease (solar keratosis) did not have its onset during active military service.



CONCLUSION OF LAW

A chronic skin disorder, claimed as Bowen's disease (solar keratosis) was not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duties to notify and to assist.

The Board notes at the outset that, in accordance with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the issue on appeal, generally, the notice requirements of a service connection claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The claim of entitlement to service connection for Bowen's disease (solar keratosis) decided herein was filed in November 2006.  A VCAA notice letter addressing the applicability of the VCAA to this claim and of VA's obligations to the appellant in developing the claim was dispatched in January 2007, which satisfied the above-described mandates, as well as the requirements that the claimant be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that there is no timing of notice defect with respect to this VCAA notice letter, as it preceded the initial adjudication of the claim in the June 2007 RO rating decision now on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the claimant in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the claimant of its duty to assist in obtaining records and supportive evidence.  In this regard, the Board observes that the claimant's service treatment records and relevant private and VA clinical records for the period from 1982 to 2011 have been obtained and associated with the claims file.  VA has also provided the Veteran with VA examinations in March 2007, June 2011, and December 2011, from which nexus opinions addressing the skin disease claim at issue were obtained.  The examiner who conducted the aforementioned examinations had the opportunity to review the Veteran's claims file and their nexus opinions addressing the relationship between the Veteran's military service and the claimed disability at issue are supported by objective rationales based on the examiners' review of the Veteran's pertinent clinical history.  The Board notes the Veteran's contention that some of the nexus opinions are inadequate merely because they were presented by a nurse practitioner and not a physician.  However, the Veteran does not make any specific assertion as to the incompetence of the medical professionals involved and the Board can find no basis to conclude that the nurse practitioners are not competent to present the nexus opinions of record.  Absent a challenge to the expertise of an examiner, the Board may assume the competence of VA examiners.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); see also Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) (finding that where a veteran does not challenge a VA medical expert's competence or qualifications, VA need not affirmatively establish that expert's competency).  Thus, the Board finds no defect in the aforementioned examinations of record and the nexus opinions obtained therefrom and they are collectively deemed to be adequate for purposes of adjudicating the VA compensation claim decided herein.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In an August 2012 affirmation, the Veteran and his representative stated that they had no additional evidence to submit and indicated that there are no outstanding relevant medical records or other pertinent evidence that must be considered in this current appeal.  Thus, no further expenditure of VA effort and resources is warranted to develop the evidence.  The Board is satisfied that the evidence is sufficiently developed by the two remands that occurred during the course of the appeal, and the development that was undertaken was in substantial compliance with the directives of the Board's remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Thus, no further development is necessary with regard to the claim for service connection for Bowen's disease (solar or actinic keratosis).

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the claimant in the evidentiary development of his service connection claim decided herein, and thus no additional assistance or notification is required.  The claimant has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the appellant's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual background and analysis: Entitlement to service connection for Bowen's disease (solar or actinic keratosis).

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2011).

With chronic disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307 (2011)) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any documentation of treatment for skin complaints will permit service connection for a chronic skin disorder, first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  (In this regard, the Board notes that the Veteran is not presently service connected for any disabilities.) 

As relevant, the Veteran's service treatment records show that his face and skin were clinically normal on entrance examination in July 1961.  The medical records show that between October 1964 to around February 1965, the Veteran received antibiotic treatment for a diagnosis of acne vulgaris, manifested by a rash and inflamed cystic lesions with small furuncles on his face and neck.  A December 1964 treatment note described the Veteran's skin condition as a "long term acne problem with exacerbation and scattered furuncles during recent field exercise."  The condition was not noted on separation examination in June 1965, the report of which shows that his face and skin were clinically normal.

The Veteran's service records reflect that he served in the United States Air Force as a clerk typist and that he was never posted outside of the continental United States during his period of active duty.

Post-service private and VA medical records dated from 1982 - 2011 show that as early as November 1982, the Veteran received cryosurgery on numerous occasions since that time to the present to remove pre-cancerous skin lesions on his body that were diagnosed as Bowen's disease.  All tissue biopsies of excised skin lesions conducted since 1982 revealed no actual skin cancer up to the present time.  The records establish that the Veteran's current chronic skin disorder has been diagnosed as Bowen's disease and solar or actinic keratosis.  The Veteran's treatment records reflect that he had a long employment career as a commercial truck driver.  In a September 2004 VA dermatology consultation report, the examiner noted that the Veteran had a history of Bowen's disease and also an extensive history of sun exposure as a commercial truck driver.

In his hearing testimonies of August 2008 and March 2011, and in written statements in support of his claim, the Veteran asserted that he was extensively exposed to direct sunlight during his period of active service.  Although his military occupational specialty was clerical, he stated that when on field exercises he was tasked to perform whatever duties were necessary to set up camp and that during one of these exercises in 1964, he contracted a severe case of sunburn.  He stated that the medical personnel in service did not know for certain what his skin problems were and that he was misdiagnosed with acne vulgaris during active duty.  He states that had he truly had acne in service, his skin would bear acne-related scars.  He refuted the acne diagnosis shown in the service treatment records, contended that his Irish ethnic heritage and very fair complexion made him particularly sensitive to sunlight, and presented his assertion his current Bowen's disease had its onset during active duty as a result of his exposure to intense sunlight, with continuity of Bowen's disease symptoms thereafter to the present day.

In support of his claim, the Veteran submitted two letters dated in November 2006 and August 2009 from his private physician, Joseph Bikowski, M.D.  In these correspondences, which are exactly identical except for their different dates, Dr. Bikowski presented the following statement:

I have been treating [the Veteran] since the 1980s for a skin condition that, in my medical opinion, is at least as likely as not the same skin condition he was treated for in the military.

I have explained to [the Veteran] that I am not aware of what he had prior to his visits to my office. . .

The report of a March 2007 VA skin examination, which was conducted by a nurse practitioner and co-signed by a physician, shows that the Veteran's claims file and service treatment records were reviewed in conjunction with the examination.  Following examination, the Veteran was diagnosed with Bowen's disease/solar keratosis.  The examiner presented the following commentary in her report:

[The current diagnosis is] Bowen/solar actinic keratosis.  Condition documented in [active service] was acne vulgaris.  This current diagnosis [of Bowen's disease/solar keratosis] is not an acne condition.

The report of a June 2011 VA skin examination, which was conducted by a nurse practitioner and co-signed by a physician, shows that the Veteran's claims file and service treatment records were reviewed in conjunction with the examination.  According to the Veteran, he began receiving cryosurgery for treatment and removal of pre-cancerous skin lesions in 1986.  The Veteran believed that these were related to skin lesions that he received treatment for in service in 1964 - 1965 after getting sunburn from working outdoors directly exposed to the sun.  Following examination, the Veteran was diagnosed with Bowen's disease/solar keratosis.  The examiner presented the following commentary in her report:

[T]he skin condition treated while [on] active duty was described as "furuncles" in the [service treatment records].  These are defined as a boil; a painful nodule formed in the skin by circumscribed inflammation of the dermis and subcutaneous tissue, enclosing a central slough or "core" due to [bacteria] entering the skin through hair follicles.  This would not be the same condition that the veteran states he has been diagnosed with and treated since 1986.

Thus, the veteran's skin condition of Bowen's/solar keratosis is not related to military service and has not been permanently aggravated beyond its normal progression by military service.  The condition is due to excessive sun exposure over a long and extensive period of time.    

The report of a December 2011 VA skin examination, which was conducted by a nurse practitioner, shows that the Veteran's claims file and service treatment records were reviewed in conjunction with the examination.  Following examination, the Veteran was diagnosed with Bowen's disease/solar keratosis.  The examiner presented the following commentary in her report:

Actinic keratosis (AK) (also called  "solar keratosis") is a common precancerous skin condition caused by excessive exposure to ultraviolet light.  AKs. . . often appear on facial skin. . . or other parts of the body that receive intense sunlight[.]  They are most common in fair-skinned, middle-aged or elderly individuals.  

[T]he skin conditions [for which the Veteran was] treated while [on] active duty were described as "furuncles" in the [service treatment records].  These are defined as a boil; a painful nodule formed in the skin by circumscribed inflammation of the dermis and subcutaneous tissue, enclosing a central slough or "core" due to [bacteria] entering the skin through hair follicles.  This would not be the same condition that the veteran states he has been diagnosed with and treated since 1986.  Additional skin terminology conditions treated while [on] active duty included pruritis (itching); acne vulgaris (boils), and impetigious rash (bacteria rash); these conditions would not be related to a sun exposure condition which the veteran is claiming.

Thus, the veteran's skin [condition] of Bowen's/solar keratosis is not related to [his period of] military service and has not been permanently aggravated beyond its normal progression by military service.  The condition is due to excessive sun exposure over a long and extensive period of time which the veteran received after active service while employed as a truck driver. 

The Board has considered the evidence discussed above and concludes that the weight of the clinical evidence is against the Veteran's claim for service connection for a chronic skin disorder, claimed as Bowen's disease (solar keratosis).  The VA examiner's opinions of March 2007, June 2011, and December 2011 individually and collectively state that the Veteran's skin problems in service were for acne vulgaris, which was a diagnosis that is separate, distinct, and completely unrelated to his current dermatological diagnosis of Bowen's disease (solar keratosis).  This objective evidence does not link the two conditions, nor is there evidence that his current skin disorder is a clinical progression of the acne vulgaris treated in service or is otherwise etiologically associated with it.  Significantly, there were no skin or facial abnormalities noted on service separation examination in June 1965, and the earliest record in the claims file showing dermatological treatment thereafter was not until November 1982, over 17 years later.  The post-service medical records indicate that the current skin diagnoses do not include acne of any type, but only show Bowen's disease (solar keratosis) - a diagnosis that was clinically linked to the Veteran's years of excessive sun exposure while engaged in his post-service profession as a commercial truck driver, but not to his alleged exposure to sunlight during his four-year period of active duty within the continental United States.       

Although the November 2006 opinion of the Veteran's private physician, Dr. Bikowski, and his duplicative opinion of August 2009, states that it is as likely as not that the Veteran's current skin condition was the same as the one for which he was treated in military service, these opinions are of limited probative value.  A careful review of the opining physician's statements shows that he does not present any actual specific dermatological diagnosis in his opinion, nor does he present a supportive rationale for his opinion that the current skin diagnosis was the same as the one shown in service.  In any case, Dr. Bikowski essentially invalidates his own nexus opinion by admitting in his statements that he had been treating the Veteran only since the 1980s and did not know the condition of the Veteran's skin prior to then, thereby making his statement that the current skin diagnosis is the same as the one show in 1961 - 1965 baseless and predicated on nothing, as the statements do not indicate that Dr. Bikowski actually had access to the Veteran's service treatment records.  Thusly, Dr. Bikowski's opinion is not particularly probative evidence for linking the Veteran's current Bowen's disease (solar keratosis) to his period of active duty. 

Although according to the holding of the United States Court of Appeals for the Federal Circuit in Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the Veteran is competent to describe his visible and physically perceivable skin symptoms and their history of onset for purposes of establishing chronicity and continuity since service, and that such statements may, by themselves, be sufficient to establish a nexus with service, the Board finds in the present case that the Veteran's reported history is not credible as it is contradicted by the contemporaneous clinical evidence of record, which does not objectively demonstrate the presence of skin symptoms consistent with his current diagnosis of Bowen's disease (solar or actinic keratosis), either during service or for many years afterwards.  

Furthermore, to the extent that the Veteran asserts that his skin disorder was misdiagnosed in service, and that the acne vulgaris shown in his service treatment records was, in actuality, a manifestation of his current Bowen's disease/solar or actinic keratosis, the Board finds that he is not a professional clinician invested with the requisite medical training to be competent to make medical diagnoses or present opinion and commentary on matters of medical causation and etiology.  As such, his statements in this regard may not be accorded any probative weight.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In any case, the VA examiner's opinions of March 2007, June 2011, and December 2011, all have conclusively disassociated the Veteran's in-service acne from his current diagnosis of Bowen's disease/solar or actinic keratosis, and these opinions are especially probative of the matter at issue because they are predicated on a review of the Veteran's pertinent clinical history and supported by a detailed rationale.

In view of the foregoing discussion, the Board concludes that the weight of the evidence is against the Veteran's claim of entitlement to service connection for Bowen's disease (solar or actinic keratosis).  His claim must therefore be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for Bowen's disease (solar or actinic keratosis) is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


